Third District Court of Appeal
                               State of Florida

                           Opinion filed April 26, 2017.
         Not final until disposition of timely filed motion for rehearing.
                               ________________

                               No. 3D15-397
 Lower Tribunal Nos. 10-29982; 10-34928; 11-24364; 12-21278; 12-28875; 13-
                            28811 & 14-12334
                            ________________


                             Antonio Gonzalez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Rodolfo Ruiz,
Judge.

      Carlos J. Martinez, Public Defender, and Jonathan Greenberg, Assistant
Public Defender, for appellant.

      Pamela Jo Bondi, Attorney General, and Kayla H. McNab, Assistant
Attorney General, for appellee.


Before EMAS, LOGUE, and SCALES, JJ.

     LOGUE, J.
      The defendant seeks review of the trial court’s order revoking his probation

and his consequent sentence pursuant to a previously entered plea agreement. We

affirm the revocation, but remand to have the written order of revocation amended

to reflect the trial court’s oral pronouncement.

      In May 2013, the defendant entered into a plea agreement as to five separate

criminal cases and was sentenced to a prison term followed by ten years of

probation. While the defendant was serving his probation, the State filed an

information which ultimately served as the basis for revoking the defendant’s

probation. The information alleged: (1) third degree vehicular grand theft; (2)

forgery or alteration of certificate of title or cancellation of lien; and (3) operating a

business without a license.

      Following the probation revocation hearing, the trial court orally

pronounced its findings that the defendant committed a willful and substantial

violation of probation by perpetrating vehicular theft and title fraud. No findings

relating to the count of operating a business without a license appear in the

transcript of the court’s oral pronouncement.         The written order of probation

revocation, however, reflects that the defendant committed all three of the alleged

probation violations. The written order of revocation must correctly reflect the

trial court’s oral pronouncement. See Harvey v. State, 129 So. 3d 1165, 1166 (Fla.

3d DCA 2014); Salvatierra v. State, 691 So. 2d 32, 32 (Fla 3d DCA 1997) (“A



                                            2
written order of probation revocation must conform to the court’s oral

pronouncement at a defendant's probation revocation hearing.”). Accordingly, we

remand for correction of the written order of revocation so that it conforms to the

court’s oral pronouncement.

      Affirmed in part, reversed in part, and remanded with instructions.




                                        3